Harvey, J.
(dissenting): When the special session of the legislature met in 1920 and passed the act creating the court of industrial relations (some of the members objected to the word “court” being used to designate a commission without judicial functions, but it was insisted the word would give it a standing and influence which would enable it better to' function, which insistence prevailed), its members, and those not members who were instrumental in the preparation and passage of the act, were mostly concerned with finding a way to 'prevent a repetition of the economic loss, the serious inconveniences, personal hardships amounting in some cases to actual suffering, which the public had sustained because of the general strike of November 1, 1919, in the bituminous coal fields. They were only indirectly concerned with the immediate problems between the operators and the miners. They wanted any measure passed to be just both to the employers and to the employees, whether considered singly or in groups. Hence the purpose was.to frame a measure which would prevent injury to the public from a controversy between employers and employees and 'which would be fair when applied to them. It was thought that the public injury could be avoided by the reasonably continuous and efficient operation of essential industries. The production of fuel, food and clothing and the transportation of freight and passengers were regarded as essential industries — a general shutting down of any of these would cause serious loss and injury to the public; by their reasonably continuous and efficient operation the public.would not suffer.
But how was that to be accomplished by legislation? Predicated upon the doctrine of Munn v. Illinois, 94 U. S. 113, and allied cases, if the essential industries named were declared by the legislature to be impressed with a public interest, and this declaration was approved by the courts, then legislation' looking to the enforcement, as against both employers and employees, of this reasonably continuous and efficient operation of the essential industries could be made effective. This reasonable continuity and efficiency of the operation of the essential industries was then to be obtained by conducting hearings of controversies between employers and employees and making necessary and reasonable orders, which *420could be enforced by proceedings in the courts. As these orders were to be made in fairness both to the employer and to the employees, there could arise no just reason for a shutdown or lockout on the one hand or a strike on the other, and each was made unlawful and penalties provided.
We must view the matter now in the light of the decision of the United States supreme court in the Wolff Packing Company case, 262 U. S. 522, where it was held that the essential industries named in the act — the production of fuel, food and clothing — are not impressed with a public interest, and that so far as the act attempts to authorize the industrial court to make and enforce orders upon employers in those industries concerning their relations with their employees, and especially as to wages, it is void. We must also view the matter in the light of the decision of that court in this case (264 U. S. 286), and say whether that part of the act making it an offense to call a strike and imposing penalties therefor stands as a valid provision of the act. It is my judgment, the purpose to provide for the reasonably continuous and efficient operation of essential industries, without injustice either to the employer or the employee, based upon the doctrine that the essential industries named are impressed with the public' interest and authorizing the commission to conduct hearings and make orders which can be enforced in the courts and making the refusal to comply with such orders, either by the employer or the employee, an offense, should, for the purpose of construing section 28 of the act, be regarded as one provision. If the doctrine upon which the act is based and the parts of the act as to employers are invalid, it should necessarily follow that the parts of the act as to employees should be held invalid. This act did not seek to destroy labor organizations, but they were specifically recognized, encouraged, but not required to incorporate, and their right to bargain collectively for their members was recognized. The calling of a strike, not previously an offense in this state, was made an offense, with punishments, only because a court or commission was created which could hear their grievances and make reasonable orders which could be enforced.